UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-2085



FRED WOMBLE,

                                               Plaintiff - Appellant,

          versus


CLARKSBURG POST    OFFICE;   CLARKSBURG    POLICE
DEPARTMENT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-154-1)


Submitted:   January 15, 1998              Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred Womble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have sixty days, if the

United States is a party, within which to file in the district

court notices of appeal from judgments or final orders. Fed. R.
App. P. 4(a)(1). The only exceptions to the appeal period are when

the district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on September 27, 1996;

Appellant's notice of appeal was filed on August 11, 1997, which is

beyond the appeal period. Appellant's failure to note a timely ap-

peal or obtain an extension of the appeal period leaves this court

without jurisdiction to consider the merits of Appellant's appeal.

We therefore dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2